Citation Nr: 0008570	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  93-00 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than August 20, 
1991 for special monthly compensation (SMC) under 38 U.S.C.A. 
§ 1114(s).

2.  Entitlement to SMC based on the need for the regular aid 
and attendance of another person.

3.  Entitlement to an increased rating for interstitial 
keratitis, currently rated 30 percent disabling. 


INTRODUCTION

The appellant had active military service from July 1950 to 
June 1954 and from August 1954 to April 1963.   

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  The United 
States Court of Veterans Appeals (presently, the United 
States Court of Appeals for Veterans Claims and hereafter, 
"Court") vacated an April 1996 Board decision and remanded 
the issues of an increased evaluation for Meniere's disease 
and for interstitial keratitis.  The Board in April 1998 
remanded the appellant's claims for further development.  

The case was returned to the Board.  The Board in August 1999 
granted an effective date of August 20, 1990 for a 100 
percent disability evaluation for Meniere's disease.  The RO 
in September 1999 implemented the Board decision and adjusted 
the effective date for SMC under 38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.350(i) to August 20, 1991.  The veteran 
appealed seeking an effective date of August 20, 1990.  The 
issues decided herein conform to the veteran's correspondence 
of December 13, 1999 wherein he listed the remaining issues 
and presented written argument.

The issue of entitlement to an increased evaluation for 
interstitial keratitis is discussed further in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The veteran currently requires regular assistance in 
aspects of daily living principally on account of totally 
disabling Meniere's disease, impaired vision and balance 
problems.

2.  An ascertainable increase in the veteran's hearing loss 
was not shown until examination after he filed his claim for 
increase in 1991, and the combined rating of 60 percent for 
service-connected disabilities separate and distinct from 
Meniere's disease resulted from the increase in compensation 
effective in August 1991.



CONCLUSIONS OF LAW

1.  The criteria for SMC based upon the appellant's need for 
the regular aid and attendance of another person have been 
met.  38 U.S.C.A. §§ 1114, 5107 (West 1991); 38 C.F.R. 
§§ 3.351, 3.352(a) (1999).

2.  The criteria for an effective date earlier than August 
20, 1991 for SMC under 38 U.S.C.A. § 1114(s) have not been 
met.  38 U.S.C.A. §§ 1114, 5107 (West 1991); 38 C.F.R. 
§§ 3.350, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Aid and Attendance

Criteria

Increased compensation is payable to a veteran by reason of 
need for aid and attendance or by reason of being permanently 
bedridden.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(b). 

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person. The criteria set forth in 
paragraph (c) of this section will be applied in determining 
whether such need exists.  38 C.F.R. § 3.351(b).

The veteran, spouse, surviving spouse or parent will be 
considered in need of regular aid and attendance if he or 
she: 

(1) is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 

(2) is a patient in a nursing home because of mental or 
physical incapacity; or 

(3) establishes a factual need for aid and attendance under 
the criteria set forth in § 3.352(a).  38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions, which the claimant is unable to perform, should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the claimant is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to SMC based upon the need for regular 
aid and attendance is well grounded.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990), Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board is satisfied that all relevant 
facts have been properly developed and that no further duty 
to assist exists with respect to the claim.  The appellant 
has provided evidence and the reports of recent examinations 
include sufficient information directed to the benefit he 
seeks.  A recent VA examination to assess the veteran's need 
for aid and attendance was completed, there is other 
competent evidence of record, including an earlier VA 
examinations that include pertinent information.  38 C.F.R. 
§§  3.326, 3.237.

In support of his claim, the appellant submitted a copy of a 
September 1983 letter from his personal physician who 
reported that he had difficulty with vertigo, gait 
disturbance and recurrent severe attacks of nausea and 
vomiting.  He had difficulty with gait; that he tended to 
walk with a wide based gait and that he had difficulty with 
rapid movements with a tendency to fall to the side whenever 
he turned quickly.  In a June 1983 statement another 
physician reported that he had dizziness, tinnitus, and 
persistent vertigo resulting in a stagger of his gait.  

On VA examination in June 1992 the appellant reported daily 
episodes of vertigo but without syncope and problems with his 
balance when he did not have visual cues.  Contemporaneous 
affidavits recall his balance problems while trying to walk, 
that he was subject to staggering and falling and that he was 
in need of assistance when trying to balance himself and walk 
at night.  

In May 1993, the VA examiner's addendum to the June 1992 ear 
examination noted that the appellant had difficulty with 
balance and needed visual cues in order to maintain his 
balance and that it was possible that the Meniere's syndrome 
was affecting the left vestibular system resulting in loss of 
balance.

A VA social work service interview in March 1995 found the 
veteran and his wife reporting vertigo and balance problems 
that may have worsened.  It was mentioned that he had 
problems taking a shower for fear of falling and problems 
getting to the bathroom on time because of balance and gait 
problems.  

The appellant reported that he had severe problems with 
disequilibrium when he received a VA audiology examination in 
May 1995.  He said that he used a cane to walk and still had 
difficulty with maintaining his balance and relied heavily on 
visual cues.  He reported that at night, he had tremendous 
difficulty due to lack of visual cues.  He stated that when 
electric power was lost in his home, which frequently 
occurred in his rural home, he would be totally disabled and 
would have to crawl because of a lack of light.  He reported 
spells of vertigo that could occur 2 or 3 times a week or 
perhaps 3 or 4 times a day as well as associated nausea and 
occasional vomiting with the spells.  
 
On examination, the appellant was noted to be carrying a cane 
for ambulating and that his gait was very deliberate and 
somewhat unsteady.  The impression was severe bilateral 
Meniere's disease.  The examiner observed that the 
appellant's left-sided hearing loss was almost certainly due 
to his ongoing Meniere's disease and there would be no 
benefit in further testing, as there was "no reason to 
believe that he does not have active ongoing Meniere's 
disease in the left ear."  

In various correspondence submitted since August 1991, the 
appellant has maintained that he cannot run, jump, climb 
ladders, perform household chores, or otherwise move quickly.  
He has also reported that he frequently staggers and falls, 
and that he is unable to be out at night.   

A personal physician reported in late 1995 that the severe 
Meniere's disease was manifested by loss of equilibrium and 
maintaining balance and that this was associated with 
bilateral hearing deficits.  The physician noted various 
other medical problems and opined that the veteran would 
benefit from an aid and attendance award.  In late 1999 the 
physician added that the hearing deficit was severe.  It was 
the physician's belief that, due to the recurrent health 
problems and recent recurring episodes of falling, the 
veteran needed assistance and an attendant to protect him 
from possible hazards or injuries from his daily environment.  

A VA examiner in 1999 after review of the record and 
examination opined that the veteran did not need regular aid 
and attendance of another person and was not housebound.  The 
examiner thought that based on his history of episodic 
vertigo there are times when he cannot keep himself clean and 
presentable because of the effect that water has on his 
dizziness.  The examiner opined that the veteran could dress 
and feed himself and attend to the wants of nature and that 
during episodes of vertigo he would require the care or 
assistance of another individual to protect himself from 
hazards or dangers incident to his daily environment.  

It was asserted that the appellant requires assistance in 
aspects of daily living.  The veteran's presentation on VA 
examinations and those performed by other examiners noted his 
various difficulties due appreciably to service-connected 
disabilities.  Further, a VA examiner for aid and attendance 
purposes noted significant limitations and concluded that he 
required assistance on account of the Meniere's symptoms.  As 
recently in 1999 a personal physician noted significant 
functional limitation in part due to the balance and vertigo 
problems.  

Overall examiners have noted his significant limitations in 
functioning from a physical standpoint that is in part due to 
nonservice-connected disabilities.  The conclusions of his 
personal physician and those of the recent VA examiner do not 
appear to materially conflict with information provided in 
other medical reports and the recollections of other persons.  

The relevant criteria that must be evaluated in assessing the 
appellant's need for regular aid and attendance are set forth 
in § 3.352(a).  The enumerated factors need not all be 
present, but at least one must exist to establish 
eligibility.  It appears from the several examinations that 
include references to a need for assistance that the veteran 
requires assistance in ambulating and some aspects of self-
care.  

Though the recent VA examinations arguably showed a less 
debilitated picture of the veteran from other contemporaneous 
examinations, his status must be assessed from the entire 
record.  The recent VA examination for aid and attendance is 
merely one piece of evidence in the determination.  

In support of the appellant are the recent assessments of his 
physical functional level provided by his personal physician 
and earlier VA examinations that include relevant information 
on his ability for self-care.  The Board observes that the 
veteran has written and his spouse was interviewed as to the 
need for provided care.  

The Board finds that the evidence, viewed liberally, shows 
appreciable physical impairment of a degree from the service-
connected disabilities that would reasonably require another 
person to assist him in daily self-care tasks.  Complete 
helplessness is not required to establish entitlement, nor 
does the need for assistance have to be constant; only a 
regular need is required.  The VA examiner and his personal 
physician essentially agreed that the Meniere's symptoms 
would require such assistance and it is noted that a 100 
percent schedular rating contemplates frequent attacks.  
Turco v. Brown, 9 Vet. App. 222, 224-25 (1996); 38 C.F.R. 
§ 3.352(a); VAOPGCPREC 21-94. 



Effective date for SMC under 38 U.S.C.A. § 1114(s)

Criteria

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400.

The special monthly compensation provided by 38 U.S.C. 
1114(s) is payable where the veteran has a single service-
connected disability rated as 100 percent and, (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities. This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C. 1114(s); 
38 C.F.R. § 3.350(i).

Increases: (1) Except as provided in paragraph (o)(2) of this 
section and § 3.401(b), date of receipt of claim or date 
entitlement arose, whichever is later.  A retroactive 
increase or additional benefit will not be awarded after 
basic entitlement has been terminated, such as by severance 
of service connection.  

(2) Disability compensation. Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o).  
Ascertainable (to ascertain) means "to find out definitely; 
learn with certainty or assurance; determine".  The Random 
House College Dictionary, 78 (Rev. ed. 1982).

Table I, Combined Ratings Table, results from the 
consideration of the efficiency of the individual as affected 
first by the most disabling condition, then by the less 
disabling condition, then by other less disabling conditions, 
if any, in the order of severity. Thus, a person having a 60 
percent disability is considered 40 percent efficient. 
Proceeding from this 40 percent efficiency, the effect of a 
further 30 
percent disability is to leave only 70 percent of the 
efficiency remaining after consideration of the first 
disability, or 28 percent efficiency altogether. The 
individual is thus 72 percent disabled, as shown in table I 
opposite 60 percent and under 30 percent. (a) To use table I, 
the disabilities will first be arranged in the 
exact order of their severity, beginning with the greatest 
disability and then combined with use of table I as 
hereinafter indicated. For example, if there are two 
disabilities, the degree of one disability will be read in 
the left column and the degree of the other in the top row, 
whichever is appropriate. The figures appearing in the space 
where the column and row intersect will represent the 
combined value of the two. This combined value will then be 
converted to the nearest number 
divisible by 10, and combined values ending in 5 will be 
adjusted upward. Thus, with a 50 percent disability and a 30 
percent disability, the combined value will be found to be 65 
percent, but the 65 percent must be converted to 70 percent 
to represent the final degree of disability. Similarly, with 
a disability of 40 percent, and another disability of 20 
percent, the combined value is found to be 52 percent, 
but the 52 percent must be converted to the nearest degree 
divisible by 10, which is 50 percent. If there are more than 
two disabilities, the disabilities will also be arranged in 
the exact order of their severity and the combined value for 
the first two will be found as previously described for two 
disabilities. The combined value, exactly as found in table 
I, will be combined with the degree of the third disability 
(in order of severity). The combined value for the three 
disabilities will be found in the space where the column and 
row intersect, and if there are only three disabilities will 
be converted to the nearest degree divisible by 10, adjusting 
final 5's upward. Thus, if there are three disabilities 
ratable at 60 percent, 40 percent, and 20 percent, 
respectively, the combined value for the first two will be 
found opposite 60 and under 40 and is 76 percent. This 76 
will be combined with 20 and the combined value for the three 
is 81 percent. This combined value will be converted to the 
nearest degree divisible by 10 which is 80 percent. The same 
procedure will be employed when there are four or more 
disabilities. (See table I). The conversion to the nearest 
degree divisible by 10 will be done only once per rating 
decision, will follow the combining of all disabilities, and 
will be the last procedure in determining the combined degree 
of disability.  38 C.F.R. § 4.25.


Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of the applicable law and 
regulations.  The pertinent medical records have been 
obtained and the veteran has not referred to relevant 
outstanding records.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

Regarding an earlier effective date, the RO in September 1999 
assigned an August 20, 1991 effective date for SMC under 
38 U.S.C.A. § 1114(s).  This coincided with the effective 
date for the veteran's eye disability rating increase to 30 
percent, which brought the combined evaluation for 
independently rated disabilities other than Meniere's disease 
to 60 percent.  A 100 percent schedular rating was in effect 
for Meniere's disease.  The record shows that in April 1996 
the Board granted the increased rating for interstitial 
keratitis and the RO selected an August 20, 1991 effective 
date for the increase.  The date chosen coincided with the 
date that the RO received the veteran's correspondence 
seeking an increased rating.  The basis for the increase was 
a VA audiology examination in June 1992.  The record did not 
include any medical evidence earlier other than a remote 
reference to the veteran's hearing in 1983.  A 1990 
examination for motor vehicle operating purposes was limited 
to his vision.

Upon review of the record, the Board finds that the 
preponderance of the evidence is against an earlier effective 
date.  It is pertinent to observe that in May 1991 the RO 
received correspondence the veteran's had mailed to the 
central VA office earlier in 1991 that mentioned hearing and 
eye problems in discussing other matters.  The RO acted on 
the correspondence and the formal claim for increase was 
received in August 1991.  The veteran's correspondence to the 
RO specifically mentioned hearing loss.  Thereafter, VA 
examination was obtained and formed the basis for the Board 
determination grating the claim.  

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) (West 1991) and 38 C.F.R. 
§§ 3.400, 3.400(o)(1), (2) (1999) which provide that the 
effective date shall be the date of claim, but that increased 
disability compensation may be granted from the date an 
ascertainable increase occurred during the one year period 
prior to the date of claim or date of receipt of claim.  
However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later of 
the date that it is shown that the requirements for an 
increased evaluation are met or the date the claim for an 
increased evaluation is received.  See, Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993) and VAOPGCPREC 12-98.

The basis for the August 1991 effective date is readily 
apparent from the record.  Upon review of the record, the 
Board concludes that the record does not show an 
ascertainable increase in hearing loss linked to service 
connected disability earlier and that such was first 
ascertained on the June 1992 audiology examination.  The 
claim was continuously prosecuted and the Board believes that 
the effective date should be established no earlier than 
August 20, 1991.  Thus, the record does not support an 
earlier date than selected by the RO.

Since the claim was, essentially, continually pursued the 
date of claim is not determinative and since it was not shown 
in records earlier that the VA examination but within the 
year prior to the receipt of claim, the date entitlement 
arose should control the effective date.  Therefore, 
38 C.F.R. § 3.400(o)(1) applies and the determinative factor 
is when entitlement arose, or, in other words, when it was 
first shown that the disability met the requirements for the 
claim for increase and thereby the criteria for SMC under 
section 1114(s).  The benefit cannot be granted prior to the 
time that it is shown that the veteran is entitled to the 
benefit, regardless of when the claim is filed.  

The RO assigned an effective date of August 20, 1991, and the 
veteran has appealed to the Board for the assignment of an 
earlier effective date.  The question before the Board, since 
the date of claim will not be determinative, is whether the 
evidence shows that the requirements for SMC under section 
1114(s) were met prior to August 20, 1991.  A careful review 
of the medical records during the relevant time period shows 
audiology reported in 1992.  Earlier, the record is rather 
limited regarding hearing loss and there is nothing of 
medical value within the year prior to the claim showing 
increased hearing loss.  

It is in view of the recorded findings referable to hearing 
loss at the time of the 1991 claim for increase that the 
Board finds that the preponderance of the evidence is against 
the claim.  The Board found a plausible basis for the 
assignment of an effective date earlier than the date 
assigned by the RO when it decided the effective date claim 
in 1999.  However, with the benefit of hindsight, the August 
1990 date for the 100 percent rating for Meniere's disease 
does not appear to be in accord with the holding in Harper in 
view of the record.  In any event, the precedent may not be 
ignored or overlooked.  

The veteran has argued that the SMC rating under section 
1114(s) does not require that the individual ratings be 
combined.  In essence, he asserts that the individual ratings 
for service-connected disabilities other than for Meniere's 
disease when added equaled 60 percent from August 1990.  
However, the application of the combined rating procedure is 
not suspended for SMC determinations where necessary to 
establish entitlement to a specific rate of SMC.  See for 
example 38 C.F.R. §§ 3.350(f)(3), 4.25; VBA's Adjudication 
Procedure Manual, M21-1, Part VI, para. 8.06 and VAOPGCPREC 
66-91.  


ORDER

Entitlement to SMC based on the need of the regular aid and 
attendance of another person is granted, subject to the 
regulations governing the payment of monetary awards.

An effective date earlier than August 20, 1991 for 
entitlement to SMC under 38 U.S.C.A. § 1114(s) is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding interstitial keratitis, in support of his August 
1991 claim for an increased disability rating, the appellant 
submitted a copy of a February 1990 vision examination.  The 
appellant underwent a VA visual examination in June 1992.  In 
a January 1993 VA medical treatment record it was noted he 
had interstitial keratitis of the right eye and blindness of 
the left eye and that he reported an inability to wear 
corrective eyeglasses because it would increase his 
dizziness.  There was also a May 1993 addendum to the 1992 
examination followed by a VA eye examination in June 1995.  
The examiner opined that dermatochalasis might interfere with 
the appellant's superior visual field and that the 
examination was not complete. 

Pursuant to the Board's April 1998 remand there was an 
optometry review in October 1998 and it was noted that a 
visual filed examination in December 1997 found nonspecific 
superior visual field loss in both eyes, and that these 
results were good tests with no fixation losses.  The 
reviewer also noted that a March 1997 test conducted by Dr. 
M. found that the appellant's right eye visual field extended 
to 50 degrees superiorly and out to 90 degrees temporally; 50 
degrees nasally and approximately 65 degrees inferiorly.  As 
to the appellant's left eye, it was noted that the appellant 
had a visual field extending approximately 50 degrees 
superiorly, 90 degrees temporally, 50 degrees nasally and 60 
degrees inferiorly.  The record includes an undated, unsigned 
visual field chart that reported both the left and the right 
eye contraction to be 54.  The Board noted that the data for 
the visual field calculation appeared inconsistent with that 
as noted by Dr. M.  The Board believed that the form might 
have represented a sample of the correct method for 
evaluating visual field disability.  

The November 1998 rating decision did not include adequate 
reasons or bases for the conclusion that reduction in fields 
of vision or reduction in visual acuity did not establish 
entitlement to more than a 30 percent rating.  As noted in 
the 1999 remand, the Board may not rely upon its own 
unsubstantiated medical opinion and that in the establishment 
of a disability rating, the Board may only consider the 
factors as are enumerated in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992).       

The Board asked to have the visual field evaluation in 1997 
reviewed and presented in accordance with the applicable 
rating guidelines set forth in 38 C.F.R. § 4.76a and rating 
criteria under section 4.84a.  Having reviewed the evidence 
of record since the 1999 remand the Board is unable to 
evaluate the veteran's eye disability on the current record.  
The visual field examinations in 1999 are not presented in a 
manner that will allow for an informed determination.  Once 
again the basis for the determination that no increase was 
warranted seems to have been omitted. 

Examination findings, if adequate, must be applied to the 
rating criteria and then discussed for the Board to have some 
indication as to the basis for the rating determination 
without resorting to speculation.  For whatever reason, the 
RO appears unable to focus on the rating requirements which 
include an evaluation of the visual field loss in a manner 
that reflects the regulatory format for such a rating.  The 
Board has appended to this decision a copy of a chart found 
in the claims folder that appears to be an example of the 
proper method of computing visual field loss.  The Board 
would appreciate the RO providing all pertinent visual field 
examinations in this format.  

Accordingly, this case is again REMANDED for the following:

1.  The RO should contact the appellant 
and ascertain if he has received any VA, 
private, or other medical treatment for 
interstitial keratitis that is not 
evidenced by record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO should return the claims 
folder and a copy of this remand to the 
ophthalmologist who conducted the October 
1998 review and the August/September 1999 
review.  If that physician is no longer 
available, the file may be submitted to a 
similarly qualified specialist.  The 
ophthalmologist should be requested to 
review the appellant's claims folder; in 
particular the results of Dr. M.'s 
December 1997 examination report, and the 
undated examination report as found in 
the appellant's claims folder if the RO 
confirms it to be properly filed.  The 
ophthalmologist should be requested to 
provide any clarifying addenda resulting 
from this review.  If additional 
examination of the veteran is deemed 
necessary for an informed determination 
of this matter it should be completed as 
soon as possible.

3.  The RO should insure that in any 
ophthalmology review, the visual acuity 
reported conforms to the rating schedule 
values in 38 C.F.R. § 4.84a and if not 
the examiner should be asked to indicate 
which level of visual acuity in the 
rating criteria most nearly approximates 
the veteran's.  Again, any visual field 
examination must include the computation 
chart that corresponds to the applicable 
rating criteria.  If rating personnel are 
unable to complete the visual field 
rating chart then ask the examiner to 
compete it.  The appellant's claims file 
and a copy of this remand must be 
provided to the examining or reviewing 
ophthalmologist for review prior to the 
examination.  All necessary tests and 
studies should be performed.   

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures to comply 
with the requirement in Stegall. 

5.  After undertaking any developing 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased rating for interstitial 
keratitis.  

If the benefit sought is not resolved to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

 


- 18 -


